Case 18-74474-SCS   Doc 104    Filed 01/12/21 Entered 01/14/21 13:25:18   Desc Main
                              Document     Page 1 of 29
Case 18-74474-SCS   Doc 104    Filed 01/12/21 Entered 01/14/21 13:25:18   Desc Main
                              Document     Page 2 of 29
Case 18-74474-SCS   Doc 104    Filed 01/12/21 Entered 01/14/21 13:25:18   Desc Main
                              Document     Page 3 of 29
Case 18-74474-SCS   Doc 104    Filed 01/12/21 Entered 01/14/21 13:25:18   Desc Main
                              Document     Page 4 of 29
Case 18-74474-SCS   Doc 104    Filed 01/12/21 Entered 01/14/21 13:25:18   Desc Main
                              Document     Page 5 of 29
Case 18-74474-SCS   Doc 104    Filed 01/12/21 Entered 01/14/21 13:25:18   Desc Main
                              Document     Page 6 of 29
Case 18-74474-SCS   Doc 104    Filed 01/12/21 Entered 01/14/21 13:25:18   Desc Main
                              Document     Page 7 of 29
Case 18-74474-SCS   Doc 104    Filed 01/12/21 Entered 01/14/21 13:25:18   Desc Main
                              Document     Page 8 of 29
Case 18-74474-SCS   Doc 104    Filed 01/12/21 Entered 01/14/21 13:25:18   Desc Main
                              Document     Page 9 of 29
Case 18-74474-SCS   Doc 104 Filed 01/12/21 Entered 01/14/21 13:25:18   Desc Main
                           Document    Page 10 of 29
Case 18-74474-SCS   Doc 104 Filed 01/12/21 Entered 01/14/21 13:25:18   Desc Main
                           Document    Page 11 of 29
Case 18-74474-SCS   Doc 104 Filed 01/12/21 Entered 01/14/21 13:25:18   Desc Main
                           Document    Page 12 of 29
Case 18-74474-SCS   Doc 104 Filed 01/12/21 Entered 01/14/21 13:25:18   Desc Main
                           Document    Page 13 of 29
Case 18-74474-SCS   Doc 104 Filed 01/12/21 Entered 01/14/21 13:25:18   Desc Main
                           Document    Page 14 of 29
Case 18-74474-SCS   Doc 104 Filed 01/12/21 Entered 01/14/21 13:25:18   Desc Main
                           Document    Page 15 of 29
Case 18-74474-SCS   Doc 104 Filed 01/12/21 Entered 01/14/21 13:25:18   Desc Main
                           Document    Page 16 of 29
Case 18-74474-SCS   Doc 104 Filed 01/12/21 Entered 01/14/21 13:25:18   Desc Main
                           Document    Page 17 of 29
Case 18-74474-SCS   Doc 104 Filed 01/12/21 Entered 01/14/21 13:25:18   Desc Main
                           Document    Page 18 of 29
Case 18-74474-SCS   Doc 104 Filed 01/12/21 Entered 01/14/21 13:25:18   Desc Main
                           Document    Page 19 of 29
Case 18-74474-SCS   Doc 104 Filed 01/12/21 Entered 01/14/21 13:25:18   Desc Main
                           Document    Page 20 of 29
Case 18-74474-SCS   Doc 104 Filed 01/12/21 Entered 01/14/21 13:25:18   Desc Main
                           Document    Page 21 of 29
Case 18-74474-SCS   Doc 104 Filed 01/12/21 Entered 01/14/21 13:25:18   Desc Main
                           Document    Page 22 of 29
Case 18-74474-SCS   Doc 104 Filed 01/12/21 Entered 01/14/21 13:25:18   Desc Main
                           Document    Page 23 of 29
Case 18-74474-SCS   Doc 104 Filed 01/12/21 Entered 01/14/21 13:25:18   Desc Main
                           Document    Page 24 of 29
Case 18-74474-SCS   Doc 104 Filed 01/12/21 Entered 01/14/21 13:25:18   Desc Main
                           Document    Page 25 of 29
Case 18-74474-SCS   Doc 104 Filed 01/12/21 Entered 01/14/21 13:25:18   Desc Main
                           Document    Page 26 of 29
Case 18-74474-SCS   Doc 104 Filed 01/12/21 Entered 01/14/21 13:25:18   Desc Main
                           Document    Page 27 of 29
Case 18-74474-SCS   Doc 104 Filed 01/12/21 Entered 01/14/21 13:25:18   Desc Main
                           Document    Page 28 of 29
Case 18-74474-SCS   Doc 104 Filed 01/12/21 Entered 01/14/21 13:25:18   Desc Main
                           Document    Page 29 of 29
